DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 26 April 2021, the following occurred:
the specification was amended, and the associated objections have been withdrawn;
the drawings were amended, and the associated objections have been withdrawn; and
claims 99, 104, 106-108, 115, and 117-118 were amended.
Claims 99-118 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 April 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 99-118 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 99-114), machine (claims 115-117), and manufacture (claims 118) which recite steps of:  (claims 99, 115, and 118) obtaining a first plurality of responses and first metadata, obtaining a second plurality of responses and second metadata, processing said first plurality of responses and second plurality of responses or said first metadata and said second metadata to identify variation; applying a weight to the responses to generate weighted responses; and using the weighted responses train a machine learning algorithm to predict mental health disorders.  

Step 2A, Prong One:
This step of processing said first plurality of responses and second plurality of responses or said first metadata and said second metadata to identify variation and applying a weight to the responses to generate weighted responses, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting the step as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processors,” “memory,” “computer readable-medium,” and “machine-executable instructions” language of claims 115 and/or 118, processing and applying in the context of this claim encompass a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
obtaining a first plurality of responses and first metadata, obtaining a second plurality of responses and second metadata, processing said first plurality of responses and second plurality of responses or said first metadata and said second metadata to identify variation, and applying a weight to the responses to generate weighted responses as drafted, under the broadest reasonable interpretation, includes certain methods of organizing human activity but for recitation of generic computer components. That is, other than reciting the step as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed by a human, amounting to managing personal behavior and interactions between people (i.e. the surveyor and survey taker). For example, but for the “processors,” “memory,” “computer readable-medium,” and “machine-executable instructions” language of claims 115 and/or 118, obtaining, processing, and applying in the context of this claim encompass human activity.
	Specifically, the obtaining of responses and associated processing and applying of weights is a surveying process, which firmly falls within managing interactions between people.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 100-108 and 116-117, further defining the processing of the responses or metadata; and claim 110, explicitly dictating human activity via an performance of an activity, all reciting particular aspects of how the obtaining and processing 

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “processors,” “memory,” “computer readable-medium,” and “machine-executable instructions” in claims 115 and 118 amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Figure 18 and [126]-[127], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of “obtaining a first plurality of responses and first metadata” and “obtaining a second plurality of responses and second metadata” amounts to mere data gathering; recitation of processing said plurality of responses or said metadata (where metadata is response times) amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as processors, memory, computer readable-medium, machine-executable instructions, and train a machine learning algorithm generally link to a computer/machine learning environment, see MPEP 2106.05(h)).

claim 109, reciting use of a GUI, which is an additional limitation which amounts to invoking computers as a tool to perform the abstract idea; claim 109, reciting administration of a survey, which is an additional limitation which adds insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 111-114, reciting particular data sources or types (such as survey type and further defining metadata), which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claim 109 (computer environment) and claim 111 (mental/behavioral health), which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the 

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 99-111 and 115-118 are rejected under 35 U.S.C. 103 as being unpatentable over Grollmuss (US 2014/0100858 A1) in view of Moturu et al. (US 2015/0370993 A1), hereinafter Moturu.

Claims 99, 115, and 118:
Grollmuss discloses:
(claim 99)  A method for generating reliable ground truth data for a machine learning algorithm that predicts mental health disorders, comprising:
(claim 115)  A system for generating reliable ground truth data for a machine learning algorithm that predicts mental health disorders, comprising:
(claim 115)  one or more computer processors; and
[0016], [0020]-[0021]
(claim 115)  memory comprising machine-executable instructions that, upon execution by said one or more computer processors, cause said one or more computer processors to perform a method comprising:
[0016] discloses a memory storing programmed instructions (i.e. computer readable medium).
(claim 118)  A non-transitory computer readable-medium comprising machine-executable instructions that, upon execution by one or more computer processors, cause said one or more computer processors to perform a method for generating reliable ground truth data for a machine learning algorithm that predicts mental health disorders, comprising:
[0016] discloses a processor (also see [0020]-[0021]) as well as a memory storing programmed instructions (i.e. computer readable medium).
(a) obtaining, during a first session, (i) a first plurality of responses to a plurality of queries in a survey and (ii) first metadata about said first plurality of responses, which first metadata comprises a plurality first response times for said first plurality of responses;
Figure 2, steps 208-220
(b) obtaining, during a second session, (i) a second plurality of responses to said plurality of queries and (ii) second metadata about said second plurality of responses, which second metadata comprises a plurality second response times for said second plurality of responses; and
Figure 2, step 232
(c) processing (i) said first plurality of responses and second plurality of responses or (ii) said first metadata and said second metadata, to identify variation, wherein said variation is indicative of a reliability of said first plurality of responses, wherein said reliability measures a veracity or accuracy of said first plurality of responses;
Figure 2, step 236 discloses identifying deviations between response times. [0033]-[0037] disclose measuring the deviation by comparing current values to historical values, with [0037] disclosing an example of ensuring the deviation is within the standard deviation for response time, all representing measuring a veracity or accuracy of responses as compared to historical responses.
(d) based at least in part on said reliability, applying a weight to said first plurality of responses or said second plurality of responses to generate a plurality of weighted responses; and
In the context of Figure 2, [0032] discloses weighting of responses to generate weighted responses, where the weighting is based at least in part on patient proficiency at responding to knowledge-based questions over time (i.e. reliability).

While Grollmuss does disclose use of the weighted data to determine deviation and associated risk factors, and even discloses use of machine learning to improve the system ([0044]), Grollmuss does not explicitly disclose “(e) using said plurality of weighted responses as said ground truth data to train said machine learning algorithm that predicts mental health disorders.” However, Moturu
(e) using said plurality of weighted responses as said ground truth data to train said machine learning algorithm that predicts mental health disorders.
In the context of a Depression-Risk State Predictive Model, [0038] discloses generating a predictive model using machine learning techniques and training data, with [0040] disclosing features vectors including weighted data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Grollmuss with “(e) using said plurality of weighted responses as said ground truth data to train said machine learning algorithm that predicts mental health disorders” as disclosed by Moturu. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Grollmuss in order to provide “for a new and useful method for modeling behavior and states of depression and/or anxiety” (Moturu:  [0006]).

Claims 100 and 116:  Grollmuss in view of Moturu discloses the method of claim 99 and the system of claim 115, as discussed above. Grollmuss further discloses: 
said reliability of said first plurality of responses is determined based on said variation between said first metadata and said second metadata, and wherein (c) further comprises determining whether said variation between said first metadata and said second metadata exceeds a variation threshold.
Figures 2 and 3, steps 232-240

Claims 101 and 117:  Grollmuss in view of Moturu discloses the method of claim 100 and the system of claim 116, as discussed above. Grollmuss further discloses:
determining whether said variation between said first metadata and said second metadata exceeds said variation threshold comprises determining whether an aggregate variation between said plurality of first response times and said plurality of second response times exceeds said variation threshold.
Figures 2 and 3, steps 232-240

Claim 102:  Grollmuss in view of Moturu discloses the method of claim 100, as discussed above. Grollmuss further discloses:
determining whether said variation between said first metadata and said second metadata exceeds said variation threshold comprises determining a quantity of queries for which variation between said plurality of first response times and said plurality of second response times exceeds said variation threshold and determining whether said quantity exceeds a quantity threshold.
Figure 3, step 248

Claim 103:  Grollmuss in view of Moturu discloses the method of claim 99, as discussed above. Grollmuss further discloses:
(c) comprises determining whether variation between said first plurality of responses and second plurality of responses exceeds a variation threshold.
Figures 2 and 3, steps 232-240

Claim 104:  Grollmuss in view of Moturu discloses the method of claim 103, as discussed above. Grollmuss further discloses:
determining whether variation between said first plurality of responses and second plurality of responses exceeds said variation threshold comprises determining a quantity of queries for which a first response of said first plurality of responses differs from a second response of said second plurality of responses and determining if said quantity exceeds a quantity threshold.	
Figures 2 and 3, steps 232-240

Claim 105:  Grollmuss in view of Moturu discloses the method of claim 103, as discussed above. Grollmuss further discloses:
determining whether variation between said first plurality of responses and second plurality of responses exceeds said variation threshold comprises determining whether an aggregate variation between said first plurality of responses and said second plurality of responses exceeds said variation threshold.
Figures 2 and 3, steps 232-240

Claim 106:  Grollmuss in view of Moturu discloses the method of claim 99, as discussed above. Grollmuss further discloses:
(c) comprises, for a query in said plurality of queries, determining whether variation between a first response of said first plurality of responses and a second response of said second plurality of responses exceeds a variation threshold.	
Figures 2 and 3, steps 232-240

Claim 107:  Grollmuss in view of Moturu discloses the method of claim 99, as discussed above. Grollmuss further discloses:
determining that said reliability is decreased if, for a query in said plurality of queries, a second response time of said second plurality of response times to said query is longer than a first response time of said first plurality of response times to said query.	
[0038]-[0040] disclose response times exceeding a deviation threshold, which can be indicative of risk factors or other extraneous events, such as an inability to mentally focus on the task (i.e. decreased reliability).

Claim 108:  Grollmuss in view of Moturu discloses the method of claim 99, as discussed above. Grollmuss further discloses:
determining that said reliability is increased if, for a query in said plurality of queries, a first response time of said first plurality of response times to said query is equal to or longer than a second response time of said second plurality of response times to said query.	
[0037] discloses the variation not exceeding the threshold, with some variation between response times being expected. [0032] elaborates on this, saying "the patient becomes more accustomed to responding to survey questions and gains proficiency at responding" (i.e. increased reliability).

Claim 109:  Grollmuss in view of Moturu discloses the method of claim 99, as discussed above. Grollmuss further discloses:
(a) and (b) comprise administering said survey to a user via a graphical user interface.
[0015] discloses a user interface that displays graphics (i.e. GUI)

Claim 110:  Grollmuss in view of Moturu discloses the method of claim 109, as discussed above. Grollmuss further discloses:
between said first session and said second session, prompting said user to perform an activity unrelated to said survey.
[0022] discloses the survey questions being answered multiple times during the course of a treatment (activity).

Claim 111:
Grollmuss in view of Moturu discloses the method of claim 99, as discussed above. 

	While Grollmuss does disclose collecting surveys, Grollmuss does not explicitly disclose “said survey is a mental health or behavioral health survey.” However, Moturu does disclose “said survey is a mental health or behavioral health survey.” Moturu specifically discloses:
said survey is a mental health or behavioral health survey.
Abstract discloses depression surveys, a specific type of mental health survey.
	
Grollmuss with "said survey is a mental health or behavioral health survey" as disclosed by Moturu. 
The difference between Grollmuss and Moturu is the type of survey, with Moturu specifying a depression survey. Since each element and its functions are shown in the prior art, the difference between the claim and the prior art rests on the combination of the method of Grollmuss with the specific survey type of Moturu. Thus, the simple substitution of one known element for another produces a predictable result and renders the claim obvious. 

Claims 112 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Grollmuss (US 2014/0100858 A1) in view of Moturu et al. (US 2015/0370993 A1), hereinafter Moturu, further in view of Bhaskaran (US 2013/0004933 A1).

Claim 112:
Grollmuss in view of Moturu discloses the method of claim 99, as discussed above. 

	While Grollmuss does disclose presenting survey questions to a user and receiving answers to the survey questions, Grollmuss does not explicitly disclose “said first metadata comprises a first order in which said first plurality of responses was generated by a user and said second metadata comprises a second order in which said second plurality of responses was generated by said user.” However, Bhaskaran does disclose “said first metadata comprises a first order in which said first plurality of responses was generated by a user and said second Bhaskaran specifically discloses:
said first metadata comprises a first order in which said first plurality of responses was generated by a user and said second metadata comprises a second order in which said second plurality of responses was generated by said user.
[0019] and [0035] disclose presenting questions in a random order and receiving a "pattern of answers" (order of response).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Grollmuss with "said first metadata comprises a first order in which said first plurality of responses was generated by a user and said second metadata comprises a second order in which said second plurality of responses was generated by said user" as disclosed by Bhaskaran. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Grollmuss in order to implement a system “that improves the quality of responses through electronic surveys” (Bhaskaran:  [0008]).

Claim 113:
Grollmuss in view of Moturu in view of Bhaskaran discloses the method of claim 112, as discussed above. 

	While Grollmuss does disclose presenting survey questions to a user and receiving answers to the survey questions, Grollmuss does not explicitly disclose “said first order is Bhaskaran does disclose “said first order is different than said second order.” Bhaskaran specifically discloses:
said first order is different than said second order.
[0019] and [0035] discloses presenting questions in a random order.
	
The obviousness and motivation to combine Grollmuss with Bhaskaran are the same as discussed above in claim 112.

Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over Grollmuss (US 2014/0100858 A1) in view of Moturu et al. (US 2015/0370993 A1), hereinafter Moturu, further in view of Kreuter et al. (The use of paradata to monitor and manage survey data collection), hereinafter Kreuter.

Claim 114:
Grollmuss in view of Moturu discloses the method of claim 99, as discussed above. 

	While Grollmuss does disclose collecting survey metadata such as response times, Grollmuss does not explicitly disclose “said first metadata comprises a first quantity of user corrections to said first plurality of responses and said second metadata comprises a second quantity of user corrections to said second plurality of responses.” However, Kreuter does disclose “said first metadata comprises a first quantity of user corrections to said first plurality of responses and said second metadata comprises a second quantity of user corrections to said second plurality of responses.” Kreuter 
said first metadata comprises a first quantity of user corrections to said first plurality of responses and said second metadata comprises a second quantity of user corrections to said second plurality of responses.
Page 284, "researchers can…measure how often a respondent backed up and changed an answer"
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Grollmuss with "said first metadata comprises a first quantity of user corrections to said first plurality of responses and said second metadata comprises a second quantity of user corrections to said second plurality of responses" as disclosed by Kreuter. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Grollmuss in order to “study aspects of the response process…to evaluate interviewers…and to review the performance of questions…” (Kreuter:  Page 284).

Response to Arguments
Regarding the specification and drawings, applicant’s amendments are sufficient, and the corresponding objections have been withdrawn.

Regarding 112, applicant’s amendments are sufficient, and the corresponding rejections have been withdrawn.

Regarding 101, Step 2A, Prong One, applicant argues the amended claim limitation “(e)” (such as in claim 99) constitutes an additional element, not an abstract idea. The examiner agrees. 
Regarding Step 2A, Prong Two, applicant argues the claimed invention as a whole integrates the alleged judicial exceptions into a practical application by improving machine learning analysis of behavioral health survey results, specifically pointing to [0007] of applicant’s specification for support and arguing “being able to filter out unreliable survey results can improve machine learning predictions used for health screening.” Applicant further argues this improvement is analogous to the improvement in McRO, Inc. v. Bandai Namco Games America Inc.
The examiner respectfully disagrees. The filtering of survey results appears to be recited in the claims as “applying a weight” which is a data processing step capable of being performed by a human in the mind, perhaps with the aid of pen and paper or a generic computer. This purported improvement is considered to be an abstract idea itself, and aims to improve prediction of mental health disorders (which is also an abstract idea), and is therefore not an improvement in the technology. Additionally, the limitation “(e)” is considered to generally link to a computer/machine learning environment due to the generic recitation of “machine learning.” Regarding McRO, the claims are oriented to an improvement in a computer animation process via a set of particular rules. This is in contrast to applicant’s claims, which broadly claim the use of “applying a weight’ to responses “to train said machine learning algorithm.” Applicant’s claims provide no particular rules as to how these weights are to be applied to the responses, how the weighted responses are to be used to train the machine learning algorithm, nor how the algorithm is to be used to predict mental health disorders.

Accordingly, the 101 rejection of claims 99-118 has been maintained.

Regarding 102/103, as a result of applicants amendments, the 102 rejection of claims 99-110 and 115-118 has been withdrawn, and now claims 99-111 and 115-118 are rejected under 35 U.S.C. 103 as being unpatentable over Grollmuss (US 2014/0100858 A1) in view of Moturu et al. (US 2015/0370993 A1), hereinafter Moturu. The remaining 103 rejections have been adjusted accordingly, as can be seen above.
In response to applicant's argument that Grollmuss fails to disclose “machine learning analysis of a corpus of behavioral health survey results from a plurality of survey takers,” it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues Grollmuss fails to disclose “variation, wherein said variation is indicative of a reliability of said first plurality of responses.” Applicant argues Grollmuss uses deviation not to determine a reliability of the responses, but to identify a risk factor. Applicant 
The examiner respectfully disagrees. Grollmuss indeed uses deviation to determine reliability of the responses, wherein reliability measures a veracity or accuracy of the responses. As discussed above and reproduced here for convenience, Grollmuss [0033]-[0037] disclose measuring the deviation by comparing current values to historical values, with [0037] disclosing an example of ensuring the deviation is within the standard deviation for response time, all representing measuring a veracity or accuracy of responses as compared to historical responses.
Applicant argues claims 99, 118, 100-110, and 115-117 are allowable. Applicant further argues claims 111, 112-113, and 114 are allowable. The examiner respectfully disagrees, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626